Wood, J., (after stating the facts.) 1. Appellant contends that the judgment should be reversed because the court permitted appellee to testify, over appellant’s objection, “that there was no one to meet him at the depot,” and because the court permitted witness Redmon, the sendee, to testify, over appellant’s objection, “that, had he received the message, he could and would have made preparation for the burial.” The appellee alleged that the telegram advised Redmon “that the remains would arrive at Belleville on the morning train, and to make appropriate preparations for the arrival of the remains and funeral company and for the burial,” and that the failure of the appellant to deliver the telegram “until after the arrival of said funeral company with the remains” inflicted on plaintiff great mental pain and anguish. The allegations of the complaint were sufficient to admit proof that there was no one to meet appellee at the depot, and also that, if the message had been received before the arrival of the remains, due preparation would have been made for the burial before that time. The complaint in substance alleges that the purpose of the telegram was to have some one to meet the remains and funeral party at the train and to have preparations made in advance for the burial. Alleging that the failure to deliver the telegram caused appellee mental anguish in connection with the above allegation was tantamount to an allegation that, if the telegram had been delivered before the arrival of the remains, there would have been some one to meet appellee and the remains, and that Redmon could and would have made preparation for the burial. In no other way, according to the allegations, could appellee have suffered mental anguish.  2. The appellant next contends that the verdict was excessive. This necessarily involves the question as to whether, under the evidence, appellee suffered any mental anguish; for, if he did not, the verdict was excessive to the full amount thereof. We are of the opinion that the evidence does not warrant a verdict for damages for mental anguish in any sum whatever. What mental anguish could there be in having the funeral or burial delayed for a few hours .or in the failure to have Redmon or some one else to meet appellee at the depot? It was the duty of the employees of the railway company to lift the remains from the train at the depot and to deliver same to appellee. It must be assumed, in the absence of evidence to the contrary,that they performed their duty, and not that they were derelict in that respect, as appellee would have us presume. We cannot assume that the employees and servants of the railway company were unmindful of the respect due the living as well as the dead under the circumstances, and that, by reason of the failure of some one to meet appellee at the depot, they handled the remains of appellee’s consort in suoh manner as to cause him mental anguish. No such irreverence and disrespect for the dead in their charge is proved against the employees of the railway company. We must therefore assume that they handled the coffin containing the corpse of Mrs. Bangs with the same becoming decency and tenderness that the)'- would have done had appellee been met by all his relatives and friends. Then in what other way could appellee have been subjected to mental anguish on account of the absence at the depot of some one to meet him? The evidence shows that his expected friends and relatives soon gathered around him in large numbers. He thus, in very short time, had the benefit of whatever consolation could come to him from that source, and we are unable to see that any real mental anguish could grow out of the fact that the burial of the remains was postponed for a few hours. “The grave has its horrors,” and it cannot be a cause for mental anguish that one is compelled to withhold the remains of his loved one from the yawning tomb, especially when there is still ample time for the last sad rites to be duly performed in the open day and without any special circumstances of annoyance or inconvenience. Such was the case here. So we conclude that the damages of appellee for mental anguish were entirely imaginary. At least, they were too indefinite and remote tb. be the basis of a cause of action against appellant under section 7947 of Kirby’s Digest. Western Union Tel. Co. v. Archie, 92 Ark. 59. The judgment is therefore reversed, and judgment will be entered here in favor of appellee for 27 cents and the costs of this suit accrued in the .lower court.